PER CURIAM.
LeRoy Williams filed a petition for writ of error coram nobis which we treat as a motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850.
The order summarily denying appellant’s motion indicates that the record refutes the appellant’s allegation. However, the trial court failed to attach any portion of the record.
Accordingly, we reverse the trial court’s denial of appellant’s motion and remand the case to the trial court. On remand, the trial court may either again summarily deny the motion and attach to its order those portions of the record which conclusively show that appellant is not entitled to relief or hold an evidentiary hearing and then rule on the allegation raised in appellant’s motion. To obtain further review in this cause, either aggrieved party must appeal the new ruling of the trial court.
RYDER, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.